MORROW, P. J.
Robbery is the offense; penalty assessed at confinement in the penitentiary for ten years.
We find in the record no statement of the facts heard in the trial court; nor is there brought forward any complaint of the rulings of the court by bill of exception or otherwise.
In the motion for new trial there is some criticism of the procedure, including the complaint of the charge of the court. The criticisms of the charge, however, are not supported by exceptions, as required by law; nor are the matters of fact set up in the motion for new trial supported by any statement of fact or otherwise verified so as to make the averments available before this court as a basis for review.
Perceiving nothing in the record authorizing a reversal, the judgment is affirmed.